       Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 1 of 16




Meredith Addy (pro hac vice)
AddyHart P.C.
10 Glenlake Parkway, Suite 130
Atlanta, Georgia 30328
(312) 320 4200
meredith@addyhart.com

Scott Tschirgi (ISB No. 4247)
Scott A. Tschirgi, Chartered
877 West Main Street, Suite 610
Boise, Idaho 83702
(208) 287-8200

Attorneys for Plaintiffs

                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO

TRIPLE T ENTERPRISES, INC., an Idaho
corporation,
                                           Case No. 1:19-cv-511-REB
           Plaintiff,
                                           ANSWER TO
      v.                                   COUNTERCLAIMS OF
                                           KFC AND GRUBHUB
KFC CORPORATION., a Delaware
corporation, GRUBHUB INC. a Delaware       Jury Trial Demanded
corporation, and POSTMATES INC., a
Delaware corporation,

           Defendants.




                                     1
       Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 2 of 16




KFC CORPORATION., a Delaware
corporation and GRUBHUB INC. a
Delaware corporation,
            Counterclaimants,

      v.

TRIPLE T ENTERPRISES, INC., an Idaho
corporation,

             Counter-Defendant.

                  ANSWER TO COUNTERCLAIMS OF
                KFC CORPORATION AND GRUBHUB INC.

      Plaintiff Triple T Enterprises, Inc. answers the counterclaims of Defendants

KFC Corporation and Grubhub Inc. as follows:



           ANSWER TO KFC AND GRUBHUB COUNTERCLAIMS

                        Nature of Action and Jurisdiction

      1.     Paragraph 1 of the Defendants KFC’s and Grubhub’s Counterclaims

states legal conclusions in which no response is required.

      2.     Paragraph 2 of the Defendants KFC’s and Grubhub’s Counterclaims

states legal conclusions in which no response is required.

      3.     Plaintiff admits the allegations in Paragraph 3 of Defendants KFC’s

and Grubhub’s Counterclaims.




                                         2
       Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 3 of 16




                                     Parties

      4.    Plaintiff admits the allegations in Paragraph 4 of Defendants KFC’s

and Grubhub’s Counterclaims.

      5.    Plaintiff admits the allegations in Paragraph 5 of Defendants KFC’s

and Grubhub’s Counterclaims.

      6.    Plaintiff admits the allegations in Paragraph 6 of Defendants KFC’s

and Grubhub’s Counterclaims.

                                  Background

      7.    Plaintiff denies the allegations in Paragraph 7 of Defendants KFC’s

and Grubhub’s Counterclaims.

      8.    Plaintiff denies the allegations in Paragraph 8 of Defendants KFC’s

and Grubhub’s Counterclaims.       Plaintiff admits that: (1) The Great Smoky

Mountains is a mountain range located along the Tennessee – North Carolina

border; (2) a geographic area within the Sawtooth National Forest is referred to as

the Smoky Mountains; (3) a peak in Idaho is called Smoky Mountain and is

located southwest of Almo, Idaho (Exh. 1); (4) a Smoky Mountain peak is located

southwest of Mariposa, California (Exh. 2); (5) a Smoky Mountain is located in

Kane County, Utah (Exh. 3); (6) a Smokey Mountain is located east of Great Bend

Township, Pennsylvania (Exh. 4); (7) Old Smokey Mountain is located in the Kofa

National Wildlife Refuge, Arizona (Exh. 5); Smokey Mountain is located in the



                                        3
        Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 4 of 16




North Cascades of Washington State (Exh. 6); and (8) Smoky Mountains is a small

range of mountains on the moon, located near the Apollo 16 landing site (Exh. 7).

      9.     Plaintiff denies the allegations in Paragraph 9 of Defendants KFC’s

and Grubhub’s Counterclaims.

      10.    Plaintiff denies the allegations in Paragraph 10 of Defendants KFC’s

and Grubhub’s Counterclaims. Plaintiff admits that its original location was called

Smoky Mountain Pizza and Pasta.

      11.    Plaintiff denies the allegations in Paragraph 11 of Defendants KFC’s

and Grubhub’s Counterclaims. Plaintiff admits Exhibit 1 is a print out from the

Plaintiff’s website.

      12.    Plaintiff denies the allegations in Paragraph 12 of Defendants KFC’s

and Grubhub’s Counterclaims.

      13.    Plaintiff denies the allegations in Paragraph 13 of Defendants KFC’s

and Grubhub’s Counterclaims.

      14.    Plaintiff denies the allegations in Paragraph 14 of Defendants KFC’s

and Grubhub’s Counterclaims.

      15.    Plaintiff denies the allegations in Paragraph 15 of Defendants KFC’s

and Grubhub’s Counterclaims.




                                        4
        Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 5 of 16




                            Plaintiff’s Registrations

I.     Registration No. 3,504,730 (SMOKY MOUNTAIN in Class 39)

       16.   Plaintiff admits the allegations in Paragraph 16 of Defendants KFC’s

and Grubhub’s Counterclaims.

       17.   Plaintiff admits the allegations in Paragraph 17 of Defendants KFC’s

and Grubhub’s Counterclaims.



II.    Registration No. 4,066,616 (SMOKY MOUNTAIN in Class 43)

       18.   Plaintiff admits the allegations in Paragraph 18 of Defendants KFC’s

and Grubhub’s Counterclaims.

       19.   Plaintiff admits the allegations in Paragraph 19 of Defendants KFC’s

and Grubhub’s Counterclaims.



III.   Registration No. 4,066,711 (SMOKY MOUNTAIN & Design in Class
       43)

       20.   Plaintiff admits the allegations in Paragraph 20 of Defendants KFC’s

and Grubhub’s Counterclaims.

       21.   Plaintiff admits the allegations in Paragraph 21 of Defendants KFC’s

and Grubhub’s Counterclaims.

                                        5
         Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 6 of 16




IV.     Registration No. 4,576,502 (SMOKY MOUNTAIN & Design in Class
        30)

        22.   Plaintiff admits the allegations in Paragraph 22 of Defendants KFC’s

and Grubhub’s Counterclaims.

        23.   Plaintiff admits the allegations in Paragraph 23 of Defendants KFC’s

and Grubhub’s Counterclaims.

        24.   Plaintiff admits the allegations in Paragraph 24 of Defendants KFC’s

and Grubhub’s Counterclaims.



V.      Registration No. 5,891,321 (SMOKY MOUNTAIN in Class 30)

        25.   Plaintiff admits the allegations in Paragraph 25 of Defendants KFC’s

and Grubhub’s Counterclaims.

        26.   Plaintiff admits the allegations in Paragraph 26 of Defendants KFC’s

and Grubhub’s Counterclaims.

        27.   Plaintiff admits the allegations in Paragraph 27 of Defendants KFC’s

and Grubhub’s Counterclaims.



      Counterclaim 1 – Cancellation of Registration No. 3,504,730 for Fraud

        28.   Plaintiff incorporates by reference its responses to the above

paragraphs as if fully set forth in this section.

                                            6
        Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 7 of 16




      29.    Paragraph 29 of the Defendants KFC’s and Grubhub’s Counterclaims

states legal conclusions in which no response is required.

      30.    Plaintiff denies the allegations in Paragraph 30 of Defendants KFC’s

and Grubhub’s Counterclaims.

      31.    Plaintiff denies the allegations in Paragraph 31 of Defendants KFC’s

and Grubhub’s Counterclaims.

      32.    Plaintiff denies the allegations in Paragraph 32 of Defendants KFC’s

and Grubhub’s Counterclaims.

      33.    Plaintiff denies the allegations in Paragraph 33 of Defendants KFC’s

and Grubhub’s Counterclaims.

      34.    Plaintiff denies the allegations in Paragraph 34 of Defendants KFC’s

and Grubhub’s Counterclaims.

      35.    Plaintiff denies the allegations in Paragraph 35 of Defendants KFC’s

and Grubhub’s Counterclaims.

      36.    Plaintiff denies the allegations in Paragraph 36 of Defendants KFC’s

and Grubhub’s Counterclaims.



   Counterclaim 2 – Cancellation of Registration No. 4,0666,616 for Fraud

      37.    Plaintiff incorporates by reference its responses to the above

paragraphs as if fully set forth in this section.



                                            7
       Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 8 of 16




      38.    Paragraph 38 of the Defendants KFC’s and Grubhub’s Counterclaims

states legal conclusions in which no response is required.

      39.    Plaintiff denies the allegations in Paragraph 39 of Defendants KFC’s

and Grubhub’s Counterclaims.

      40.    Plaintiff denies the allegations in Paragraph 40 of Defendants KFC’s

and Grubhub’s Counterclaims.

      41.    Plaintiff denies the allegations in Paragraph 41 of Defendants KFC’s

and Grubhub’s Counterclaims.

      42.    Plaintiff denies the allegations in Paragraph 42 of Defendants KFC’s

and Grubhub’s Counterclaims.

      43.    Plaintiff denies the allegations in Paragraph 43 of Defendants KFC’s

and Grubhub’s Counterclaims.

      44.    Plaintiff denies the allegations in Paragraph 44 of Defendants KFC’s

and Grubhub’s Counterclaims.

      45.    Plaintiff admits the allegations in Paragraph 45 of Defendants KFC’s

and Grubhub’s Counterclaims.

      46.    Plaintiff denies the allegations in Paragraph 46 of Defendants KFC’s

and Grubhub’s Counterclaims.

      47.    Plaintiff denies the allegations in Paragraph 47 of Defendants KFC’s

and Grubhub’s Counterclaims.



                                         8
        Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 9 of 16




      48.    Plaintiff denies the allegations in Paragraph 48 of Defendants KFC’s

and Grubhub’s Counterclaims.



    Counterclaim 3 – Cancellation of Registration No. 4,066,711 for Fraud

      49.    Plaintiff incorporates by reference its responses to the above

paragraphs as if fully set forth in this section.

      50.    Paragraph 50 of the Defendants KFC’s and Grubhub’s Counterclaims

states legal conclusions in which no response is required.

      51.    Plaintiff denies the allegations in Paragraph 51 of Defendants KFC’s

and Grubhub’s Counterclaims.

      52.    Plaintiff denies the allegations in Paragraph 52 of Defendants KFC’s

and Grubhub’s Counterclaims.

      53.    Plaintiff denies the allegations in Paragraph 53 of Defendants KFC’s

and Grubhub’s Counterclaims.

      54.    Plaintiff denies the allegations in Paragraph 54 of Defendants KFC’s

and Grubhub’s Counterclaims.

      55.    Plaintiff denies the allegations in Paragraph 55 of Defendants KFC’s

and Grubhub’s Counterclaims.

      56.    Plaintiff denies the allegations in Paragraph 56 of Defendants KFC’s

and Grubhub’s Counterclaims.



                                            9
       Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 10 of 16




      57.    Plaintiff admits the allegations in Paragraph 57 of Defendants KFC’s

and Grubhub’s Counterclaims.

      58.    Plaintiff denies the allegations in Paragraph 58 of Defendants KFC’s

and Grubhub’s Counterclaims.

      59.    Plaintiff denies the allegations in Paragraph 59 of Defendants KFC’s

and Grubhub’s Counterclaims.

      60.    Plaintiff denies the allegations in Paragraph 60 of Defendants KFC’s

and Grubhub’s Counterclaims.



    Counterclaim 4 – Cancellation of Registration No. 4,576,502 for Fraud

      61.    Plaintiff incorporates by reference its responses to the above

paragraphs as if fully set forth in this section.

      62.    Paragraph 62 of the Defendants KFC’s and Grubhub’s Counterclaims

states legal conclusions in which no response is required.

      63.    Plaintiff denies the allegations in Paragraph 63 of Defendants KFC’s

and Grubhub’s Counterclaims.

      64.    Plaintiff admits the allegations in Paragraph 64 of Defendants KFC’s

and Grubhub’s Counterclaims.

      65.    Plaintiff denies the allegations in Paragraph 65 of Defendants KFC’s

and Grubhub’s Counterclaims.



                                           10
       Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 11 of 16




      66.     Plaintiff denies the allegations in Paragraph 66 of Defendants KFC’s

and Grubhub’s Counterclaims.



    Counterclaim 5 – Cancellation of Registration No. 5,981,321 for Fraud

      67.     Plaintiff incorporates by reference its responses to the above

paragraphs as if fully set forth in this section.

      68.     Paragraph 68 of the Defendants KFC’s and Grubhub’s Counterclaims

states legal conclusions in which no response is required.

      69.     Plaintiff denies the allegations in Paragraph 69 of Defendants KFC’s

and Grubhub’s Counterclaims.

      70.     Plaintiff admits the allegations in Paragraph 70 of Defendants KFC’s

and Grubhub’s Counterclaims.

      71.     Plaintiff denies the allegations in Paragraph 71 of Defendants KFC’s

and Grubhub’s Counterclaims.

      72.     Plaintiff denies the allegations in Paragraph 72 of Defendants KFC’s

and Grubhub’s Counterclaims.



            Counterclaim 6 – Cancellation of Registration No. 5,891,321
                            for Mere Descriptiveness

      73.     Plaintiff incorporates by reference its responses to the above

paragraphs as if fully set forth in this section.

                                           11
       Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 12 of 16




      74.    Paragraph 74 of the Defendants KFC’s and Grubhub’s Counterclaims

states legal conclusions in which no response is required.

      75.    Plaintiff denies the allegations in Paragraph 75 of Defendants KFC’s

and Grubhub’s Counterclaims.

      76.    Plaintiff denies the allegations in Paragraph 76 of Defendants KFC’s

and Grubhub’s Counterclaims.

      77.    Plaintiff denies the allegations in Paragraph 77 of Defendants KFC’s

and Grubhub’s Counterclaims.

      78.    Plaintiff denies the allegations in Paragraph 78 of Defendants KFC’s

and Grubhub’s Counterclaims.

      79.    Plaintiff denies the allegations in Paragraph 79 of Defendants KFC’s

and Grubhub’s Counterclaims.



  Counterclaim 7 Cancellation of Registration No. 5,891,321 on Alternative
    Basis the Purported Mark is Primarily Geographically Deceptively
                              Misdescriptive

      80.    Plaintiff incorporates by reference its responses to the above

paragraphs as if fully set forth in this section.

      81.    Paragraph 81of the Defendants KFC’s and Grubhub’s Counterclaims

states legal conclusions in which no response is required.




                                           12
      Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 13 of 16




      82.   Plaintiff denies the allegations in Paragraph 82 of Defendants KFC’s

and Grubhub’s Counterclaims.

      83.   Plaintiff denies the allegations in Paragraph 83 of Defendants KFC’s

and Grubhub’s Counterclaims.

      84.   Plaintiff admits the allegations in Paragraph 84 of Defendants KFC’s

and Grubhub’s Counterclaims.

      85.   Plaintiff denies the allegations in Paragraph 85 of Defendants KFC’s

and Grubhub’s Counterclaims.

      86.   Plaintiff denies the allegations in Paragraph 86 of Defendants KFC’s

and Grubhub’s Counterclaims.



                         Defendants’ Request for Relief

      Plaintiff denies that Defendants are entitled to the requested relief set forth

in Defendants’ Prayer and related subparagraphs.




                                        13
      Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 14 of 16




                                         ADDYHART, P.C.

February 14, 2020                        /s/ Meredith Addy
                                         Meredith Addy (pro hac vice)
                                         AddyHart P.C.
                                         401 North Michigan Avenue
                                         Suite 1200-1
                                         Chicago, IL 60611
                                         (312) 834-7701
                                         meredith@addyhart.com

                                         Scott Tschirgi (ISB No. 4247)
                                         Scott A. Tschirgi, Chartered
                                         877 West Main Street, Suite 610
                                         Boise, Idaho 83702
                                         (208) 287-8200

                                         Attorneys for Triple T Enterprises, Inc.




                                    14
       Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 15 of 16




                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO


TRIPLE T ENTERPRISES, INC., an Idaho
corporation,
                                              Case No. 1:19-cv-511-REB
           Plaintiff,
                                              ANSWER TO
      v.                                      COUNTERCLAIMS OF KFC
                                              AND GRUBHUB
KFC CORPORATION., a Delaware
corporation, GRUBHUB INC. a Delaware          Jury Trial Demanded
corporation, and POSTMATES INC., a
Delaware corporation,

           Defendants.

KFC CORPORATION., a Delaware
corporation and GRUBHUB INC. a
Delaware corporation,
            Counterclaimants,

      v.

TRIPLE T ENTERPRISES, INC., an Idaho
corporation,

             Counter-Defendant.


                          CERTIFICATE OF MAILING

      I hereby certify on this 14th day of February 2020, I sent Triple T’s Answer

to Defendants KFC and Grubhub’s Counterclaims to Defendants’ counsel of

record by electronic mail.

                                       15
      Case 1:19-cv-00511-REB Document 17 Filed 02/14/20 Page 16 of 16




February 14, 2020                     By: /s/ Meredith Addy
                                      Meredith Addy

                                      Attorney for Plaintiffs




                                    16
